Citation Nr: 1454163	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  13-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to February 26, 2014, and a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for a right hip degenerative joint disease for the period prior to February 26, 2014, and a rating in excess of 70 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

5.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine. 

6.  Entitlement to a total disability rating for individual unemployability (TDIU), for the period prior to February 26, 2014, to include as on an extraschedular basis. 

7.  Entitlement to a total disability rating for individual unemployability (TDIU), for the period from February 26, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2011 and May 2012 of the ROs in Salt Lake City, Utah and Seattle, Washington, respectively.  

In September 2014, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record. 

The Board notes that the May 2012 rating decision awarded service connection for lumbar spine and right hip disabilities and assigned initial ratings and also denied an increased rating for the already established service-connected cervical spine disability.  Subsequently, the Veteran filed a timely notice of disagreement and an April 2013 statement of the case was issued.  However, the Veteran untimely filed his Substantive Appeal Form 9 more than 60 days following the issuance of the SOC, in October 2013.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the statement of the case (SOC) and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  Furthermore, the Court has held that, as with the timeliness of a Substantive Appeal, in determining the adequacy of a Substantive Appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy, 23 Vet. App. at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  In light of the holding in Percy, the Board finds that the issues regarding entitlement to a higher ratings for spine, right hip, and neck disabilities are properly before the Board. 

The list of issues on appeal also includes a claim for TDIU, as raised by the record as part of the appealed increased rating claims.  In this case, the Veteran's testimony during his hearing before the Board raised questions of entitlement to benefits based on unemployability due to service-connected disabilities.  38 C.F.R. § 4.16 (2014).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

As the Board is herein granting the schedular TDIU from February 26, 2014 and remanding the issue of entitlement to TDIU prior to February 26, 2014, the claim has been characterized as shown on the title page. 

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  The Virtual VA file contains the September 2014 Board hearing transcript as well as VA treatment records from the Puget Sound healthcare system that are not found in VBMS.  The remaining documents in Virtual VA are duplicative of those in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher rating for a cervical spine disability as well as entitlement to TDIU prior to February 26, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2014, prior to the promulgation of a decision in the current appeal, the Veteran informed the Board that he wished to withdraw his claims of entitlement to higher ratings for a lumbar spine disorder as well as for a right hip disorder. 

2.  For the period prior to February 26, 2014, the Veteran's left and right knee disabilities were manifested by subjective reports of weakness, stiffness, swelling, giving way, lack of endurance, locking, deformity, tenderness, effusion, popping and pain, and objective findings of genu recurvatum and painful degenerative osteoarthritis without limitation of motion.   

3.  For the period from February 26, 2014, the Veteran's left knee disability is manifested by degenerative osteoarthritis, flexion limited to 90 degrees with pain beginning at 65 degrees, full extension, and moderate subluxation and pain without objective evidence of severe subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or malunion of the tibia or fibula.

4.  For the period from February 26, 2014, the Veteran's right knee disability is manifested by degenerative osteoarthritis, flexion limited to 105 degrees with pain beginning at 85 degrees, full extension, and moderate subluxation and pain without objective evidence of severe subluxation or lateral instability, ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, or malunion of the tibia or fibula.

5.  The Veteran is not substantially, gainfully employed.  

6.  The Veteran meets the schedular criteria for a TDIU from February 26, 2014; resolving doubt in the Veteran's favor, the Veteran's service connected disabilities prevented him from securing or following substantially gainful employment.
    

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to February 26, 2014, and a rating in excess of 20 percent thereafter, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).  

2.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to an initial rating in excess of 10 percent for a right hip degenerative joint disease for the period prior to February 26, 2014, and a rating in excess of 70 percent thereafter, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).  

3.  The criteria to establish a rating in excess of 10 percent for left knee genu recurvatum, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5263 (2014).

4.  The criteria to establish a rating in excess of 10 percent for right knee genu recurvatum, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5263 (2014).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish a separate rating of 10 percent, but no higher, for left knee arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5003 (2014).

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish a separate rating of 10 percent, but no higher, for right knee arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5003 (2014).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish a separate rating of 20 percent, but no higher, for left knee moderate subluxation for the period from February 26, 2014, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5257 (2014).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria to establish a separate rating of 20 percent, but no higher, for right knee moderate subluxation for the period from February 26, 2014, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3,321, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, DC 5257 (2014).
 
9.  The criteria for TDIU have been met from February 26, 2014.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2014).  

In a written statement submitted in April 2014, the Veteran, reported that he wished to continue his appeals for higher ratings for his cervical spine and bilateral knee disabilities and wished to dismiss all of the other claims.  He reiterated his desire to specifically withdraw the appeals for higher ratings for lumbar spine and right hip disabilities, at the April 2014 hearing before the Board.  In view of his expressed desires, the Board concludes that further action with regard to these issues is not appropriate.  The Board does not have jurisdiction over the withdrawn issues; and, as such, these appeals are dismissed.  

II.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, with respect to the TDIU claim for the period from February 26, 2014, the benefit sought on appeal is granted.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Regarding the claim for an increased left knee disability rating, a July 2011 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for a higher rating for a left knee disability, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

With respect to the claim for an initial compensable rating for the right knee disability, the Veteran was not provided with VCAA notice; however, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for the right knee disability was granted and an initial rating was assigned in the October 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Moreover, post-rating, the January 2013 SOC provided the Veteran with the rating criteria used to evaluate his service-connected left and right knee disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and the reports of August 2011 and February 2014 VA examinations.  The Board finds the VA examination reports to be adequate as the examiners reviewed the claims file, conducted a thorough interview with the Veteran regarding his symptoms and performed the appropriate tests.  The Board acknowledges that the August 2011 VA examiner did not specify the point at which pain began on range of motion testing but finds that as the Veteran did not experience limitation of motion or function, even on repetitive testing, a remand for an addendum opinion would be futile.  Further, the Board is herein granting separate compensable ratings for left and right knee arthritis due to X-ray evidence.  Even if motion were limited due to arthritis pain, the left and right knee disabilities would not warrant higher ratings without evidence of limitation of flexion to 30 degrees and extension limited to 15 degrees (the requirements for the next-higher 20 percent disability rating).  The Veteran was subsequently examined in February 2014 and that examiner provided range of motion findings regarding when pain began and the respective limitation of flexion was not limited to 30 degrees, even with pain.  Similarly, the Veteran had full range of extension after repetitive testing without pain.  As there is no indication that the Veteran had limitation of motion to 30 degrees even with pain at any time.  Thus, a remand for an addendum opinion from the August 2011 VA examiner would be futile.  

Additionally, the Board acknowledges that during the September 2014 hearing, the Veteran indicated that his knees had worsened since the February 2014 VA examination less than six months earlier; however, upon further questioning, he could not recall anything specific that had led to worsening in the last six months since the last VA examination.  Transcript [T.] page 23.  The Veteran reported that the only thing he could think of was that his knees get worse and worse as he gets older and noted that the first doctor he saw about the knees told him to expect the same.  Id.  In light of the Veteran's statements regarding worsening symptoms, the Board has considered whether a new VA examination is appropriate under Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   Significantly, however, the Veteran's reports of symptoms during the September 2014 hearing are substantially the same as those reported at the February 2014 VA examination.  Further, the Veteran could not articulate any particular event that occurred in the interim to cause worsening knee disabilities.  As the evidence does not indicate that the Veteran underwent a fall or some other event to cause a change in the knee disabilities within the six month period following the February 2014 VA examination and in light of the Board's favorable findings granting separate ratings herein, the Board finds that a remand for another VA examination is not required as the Veteran is not prejudiced by moving forward with the claim. 

Also of record and considered in connection with the appeal are the transcripts of the Board hearing on appeal, along with various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with the bilateral knee claims herein decided, prior to appellate consideration, is required.

As noted, the Veteran was provided opportunities to set forth his contentions during his December 2013 DRO conference, as well as during his September 2014 Board hearing.  Of note, in January 2014, he waived a DRO hearing following the DRO conference.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the hearing, the issues on appeal were identified.  See Hearing Transcript [T.] p. 2.  Also, information was solicited regarding the severity of his left and right knee disabilities.  T. pp. 18-24.  During the hearing, the Veteran was asked whether his disability had worsened since the last VA examination.  T. p. 23.  Further, the Board acknowledges that the Veteran indicated that his knees had worsened; however, upon further questioning, he could not recall anything that had led to worsening in the last six months since the last VA examination.  Id.  The Veteran reported that the only thing he could think of was that his knees get worse and worse as he gets older and noted that the first doctor he saw about the knees told him to expect the same.  Id.  The undersigned also asked the Veteran questions regarding his limitation of motion, limitation of function, giving way, and painful motion.  T. pp. 18-21.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted even after the undersigned asked the Veteran if he sought treatment from VA or private doctors.  T. p. 15.  The Board acknowledges that the Veteran indicated that he switched to a new primary care doctor who would try to set him up with specialists; however, the Veteran did not indicate any specific plans to have his knees evaluated.  T. p. 16.  The undersigned also asked the Veteran whether consideration had been given to a knee replacement.  T. p. 23.  The Veteran reported that he was not planning to undergo a knee replacement.  T. p. 24.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for higher ratings for his left and right knee disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R.  3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may adjudicate the claim based on the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied. As indicated, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  

III. Analyses

Knees

By way of history, the Veteran has been service connected for a left knee disability since July 1969.  He filed a claim for an increased left knee rating in April 2011.  An October 2011 rating decision continued the Veteran's 10 percent disability rating for his left knee and granted a service connection for the right knee, assigning an initial 10 percent rating.  Both knees were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5263 for genu recurvatum.  The present appeal arises from a notice of disagreement with the October 2011 decision. 

Laws and Regulations - Knees

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Diagnostic Code 5003 provides ratings for degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage.

Under Diagnostic Code 5260 a 10 percent disability rating is warranted when flexion is limited to 45 degrees and a 20 percent disability rating is warranted when flexion is limited to 30 degrees.  Diagnostic Code 5261 pertains to limitation of extension of the knee.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent evaluation is assigned for extension limited to 10 degrees. A 20 percent evaluation is assigned for extension limited to 15 degrees.  A 30 percent evaluation is assigned for extension limited to 20 degrees.  A 40 percent evaluation is assigned for extension that to 30 degrees.  A 50 percent evaluation is assigned for extension limited to 45 degrees or greater. 

Genu recurvatum is rated under Diagnostic Code 5263, with a maximum rating of 10 percent.

Analysis - Knees

After a careful review of the Veteran's claims file and consideration of all of the evidence of record, the Board notes that a higher rating under the currently-assigned Diagnostic Code 5263 is not for application as the currently assigned 10 percent ratings for each knee are the maximum ratings under that code.  However, the Board has considered whether the Veteran is entitled to separate compensable ratings for other manifestations of the bilateral knees and finds that he is entitled to separate ratings for moderate recurrent subluxation (from February 26, 2014) as well as arthritis (for the entire period on appeal).  As the Veteran is currently rated for genu recurvatum of the bilateral knees, and his arthritis with limitation of motion as well as moderate recurrent subluxation from February 26, 2014, are not contemplated by Diagnostic Code 5263, these separate evaluations are not deemed to be pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

During the course of this appeal, the Veteran underwent VA examinations in August 2011 and February 2014.  At the August 2011 VA examination, the Veteran reported bilateral knee symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, deformity, tenderness, effusion and pain.  The August 2011 VA examiner noted objective findings in both knees as follows: no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage, and no subluxation.  The Veteran did not have locking pain or crepitus on examination of either knee.  The examiner also noted that there was no ankylosis in either knee.  Further, the examiner noted that the Veteran had full range of motion, albeit painful, in both knees.  On repetitive testing, the examiner noted that the Veteran's post-testing range of motion in both knees remained 140 degrees for flexion and 0 degrees for extension, even with pain.  The examiner further noted that there was no additional range of motion lost due to pain on use or during flare-ups beyond what was documented in the examination.  

The Board acknowledges that the August 2011 VA examiner did not specify the point at which pain began on range of motion testing but finds that as the Veteran did not experience limitation of motion or function, even on repetitive testing, a remand for an addendum opinion would be futile.  Further, the Board is herein granting separate compensable ratings for left and right knee arthritis for the entire period on appeal, under Diagnostic Code 5003.  Relevant to the August 2011 VA examination report, the 10 percent rating under Diagnostic Code 5003 is warranted for X-ray evidence of arthritis in the absence of limitation of motion.  Even if motion were limited due to arthritis pain, the left and right knee disabilities would not warrant higher ratings without evidence of limitation of flexion to 30 degrees and extension limited to 15 degrees (the requirements for the next-higher 20 percent disability rating).  As discussed below the Veteran was subsequently examined in February 2014 but limitation of motion findings were still noncompensable.  Moreover, the Veteran's limitation of motion findings have never shown flexion limited to 30 degrees or extension limited to 15 degrees (the requirements for 20 percent disability ratings). Therefore, a remand for an addendum opinion regarding the August 2011 examination would be futile.  

On examination in February 2014, the Veteran reported daily flare-ups of back pain depending on activity, such as gardening, continuous standing, or walking.  He reported that flare-ups cause sharp lumbar pain rated as 7 out of 10 that lasts up to 2 hours.  He reported that flare-ups limit him from walking, standing, and bending over.  On physical examination, the VA examiner noted that the Veteran had right knee flexion to 105 degrees with pain beginning at 85 degrees.  The Veteran had left knee flexion to 90 degrees with pain beginning at 65 degrees.  The Veteran had full extension in both knees, with no objective evidence of painful motion.  Following repetitive testing, the Veteran had right knee flexion to 90 degrees and left knee flexion to 85 degrees, and full extension in both knees.  The VA examiner noted functional loss and/or impairment in both knees was "less movement than normal" as well as "pain on movement."  

With respect to the assignment of separate 10 percent disability ratings for arthritis in each knee under Diagnostic Code 5003, X-ray evidence has confirmed the presence of osteoarthritis in both of the Veteran's knees for the entire period on appeal.  See e.g. VA X-ray reports dated in April 2011.  As discussed above, the Board is herein granting separate compensable ratings for left and right knee arthritis for the entire period on appeal, under Diagnostic Code 5003.  Such is warranted prior to February 26, 2014, for X-ray evidence of arthritis in the absence of limitation of motion.  The 10 percent rating under Diagnostic Code 5003 is warranted from February 26, 2014, due to arthritis with noncompensable limitation of motion.  As no incapacitating episodes have been noted or reported, a 20 percent disability rating is not warranted under Diagnostic Code 5003.  Therefore, for the entire period on appeal, the Veteran is entitled to separate 10 percent disability ratings, but no higher, for arthritis of the left and right knees. 

Regarding limitation of motion of the knees, neither examination indicated limitation of flexion to 30 degrees, the limitation required for a 20 percent disability rating for limitation of flexion under Diagnostic Code 5260.  Similarly, as the Veteran has had full extension at all times during the appeal period, a higher or separate rating is not warranted for limitation of extension under Diagnostic Code 5261.  

The Board has considered the DeLuca provisions in reaching these conclusions.  The Board reiterates that the August 2011 VA examination noted that there was objective evidence of pain following repetition of motion but there were no additional limitations of motion after repetitive testing.  The August 2011 VA examiner stated that the Veteran's range of motion with pain, repetitive use, and post-testing was still to 140 degrees for flexion and 0 degrees for extension.  The examiner further noted that there was no additional range of motion lost due to pain on use or during flare-ups beyond what was documented in the examination.  Similarly, the February 2014 VA examiner noted post repetitive testing right knee flexion to 85 degrees prior to pain, left knee flexion to 65 degrees prior to pain, and full extension of both knees.  Therefore, even in contemplation of the Veteran's complaints of pain during range of motion testing and upon repetitive motion testing the Board finds that the Veteran does not warrant separate compensable ratings for limitation of flexion or extension.  See DeLuca, Mitchell, supra.  In this regard, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  In reaching this conclusion, the Board has considered the Veteran's subjective complaints of daily pain and stiffness, locking, and limitations on distance walking and stair use.  The Board finds that the Veteran's limitations on distance walking and stair use are contemplated by the herein assigned separate ratings for arthritis involvement in each knee for the entire period, as well as the herein assigned separate ratings for moderate recurrent subluxation.  Higher ratings for limitation of flexion or extension are not warranted as such motion has not been limited to a compensable degree for the entire period on appeal even after repetitive testing.  There is no indication that the Veteran's limitation of motion would be worse during a flare-up outside of the examination than it is from repetitive testing.  Further, the Board is herein granting a TDIU due in part to the effect of the bilateral knee disabilities on the Veteran's ability to perform substantially gainful manual labor.  Thus, the Veteran is not prejudiced by the Board proceeding without granting higher ratings on the basis of limitation of flexion or extension.  

As regards separate ratings for moderate recurrent subluxation, the February 26, 2014 VA examination report noted moderate recurrent subluxation in each knee.  The Board has reviewed VA treatment records and the August 2011 VA examination report, dated prior to the VA examination but they do not document subluxation or instability.  Thus, the Board finds that the first date of objective evidence of recurrent subluxation is February 26, 2014.  From that point, the Veteran is entitled to separate 20 percent ratings for moderate subluxation in each knee.  VA treatment records have not indicated severe subluxation or instability.  As his subluxation has been objectively described as "moderate" for each knee and there is no indication that his subluxation is severe, the Board finds that he is entitled to 20 percent disability ratings, but no higher, for each knee, under Diagnostic Code 5257, in addition to the 10 percent ratings for which he is already in receipt under Diagnostic Codes 5003 and 5263.  

In reaching the above conclusions, the Board has considered various lay statements of record in which he provided competent statements of left and right knee giving way as well as pain.  See 38 CFR § 3.159(a)(2) (2014) (providing that lay evidence is competent where it does not require specialized education, training, or experience, and is provided by a person who has knowledge of facts or circumstances).  The Board found that these statements are credible as they have remained consistent.  See Calusa v. Brown, 7 Vet. App. 498, 511(1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  However, the Board finds the objective evidence of record regarding the severity of his subluxation, to be more probative.  

The Board also finds that an increased rating is not warranted under Diagnostic Code 5256 for ankylosis since the August 2011 and February 2014 VA examination reports indicated range of motion.  Thus, the Veteran, by definition, does not suffer from ankylosis. Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Accordingly, increased evaluations for ankylosis are not warranted.  The evidence also did not demonstrate malunion or nonunion of the femur or tibia and fibula in either leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5262 (2014).  There is also no evidence that the Veteran's cartilage was dislocated or removed (Diagnostic Codes 5258, 5259) in either knee.  See e.g., February 2014 VA examination report which specifically found that the Veteran had never had a semilunar condition.  Accordingly, increased evaluations under those alternate diagnostic codes are not warranted.  In reaching these conclusions, the Board has considered the Veteran's statements with regard to locking, popping, and effusion, but the simple fact is that his semilunar cartilage has not been found to be dislocated or removed.  Thus, additional ratings are not warranted under Diagnostic Codes 5258 or 5259. 

For the entire appeal period, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left and right knee disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations caused by his left and right knee disabilities, to include pain, locking sensation, stiffness, limited distance walking, limited stair use, genu recurvatum, popping, and moderate recurrent subluxation.  Thus, there are no additional symptoms of his left or right knee disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board does note the Veteran's statements that his ability to work was impacted by his increased pain with prolonged standing and walking and has granted a TDIU herein.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Board acknowledges that the Veteran is service-connected for multiple disabilities.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to the separate ratings for arthritis, genu recurvatum, and moderate subluxation, in each knee.  Accordingly, at this juncture, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that a higher rating for genu recurvatum is not warranted; however, separate ratings of 20 percent, but not higher, for moderate recurrent subluxation, and 10 percent for arthritis, for each knee, are warranted.  Higher ratings are not warranted under any other Diagnostic Code.  In denying the higher ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2014).

In this case, the Veteran asserts that he is unable to work due to his service-connected disabilities.  He is service-connected for the following: right hip degenerative joint disease with ankylosis (70 percent from February 26, 2014 and 10 percent from February 29, 2012 to February 25, 2014);lumbar degenerative disc disease (10 percent prior to February 26, 2014 and 20 percent thereafter); left knee moderate subluxation (20 percent); left knee degenerative joint disease (10 percent); left knee genu recurvatum (10 percent); right knee moderate subluxation (20 percent); right knee degenerative joint disease (10 percent); right knee genu recurvatum (10 percent); tinnitus (10 percent);  and cervical degenerative joint disease (10 percent).

Here, the Veteran's claim for TDIU arose as part and parcel of the claims for increased ratings addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  During the September 2014 hearing before the Board, the Veteran's representative indicated that the Veteran was unemployed due to his service-connected disabilities.   The Veteran has also indicated that he works part time, for a family member, restoring recreational vehicles (RVs).  See February 2014 VA examination report.  It is unclear whether he was being paid to restore RVs or whether this was merely a hobby.  Regardless, he offered sworn testimony that he is not able to work to the extent necessary to earn wages above the poverty level.  T. p. 27.  He also offered sworn testimony that he last worked approximately 10 years ago in an apple orchard.  T. p. 29.  

The Veteran is in receipt of a combined 90 percent disability evaluation, from February 26, 2014 with at least one disability rated at least 40 percent disabling, since February 26, 2014.  Hence, he meets the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU, for the period from February 26, 2014.  The issue of entitlement to a TDIU prior to February 26, 2014 is addressed in the Remand below as the Veteran does not presently meet the schedular criteria for that period and the issue has not yet been considered by the AOJ. 

Therefore, the determinative issue for the period from February 26, 2014 is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not have a high school diploma or GED.  See T. p. 26.  He offered sworn testimony that he has only worked doing odd jobs in manual labor positions since service.  Id.  He offered sworn testimony that he could not perform work that would require prolonged standing, due to his service-connected hip, knees, and back disabilities.  T. p. 27.  Further, he offered sworn testimony that he is not trained in sedentary work such as work with computers or other positions that would involve reading and writing.  T. p. 27-28.  When asked if he could write reports, he answered no.  T. p. 29.  He also offered sworn testimony that his neck tightens up after an hour or so of driving.  T. p. 13.  Such is confirmed by the February 2014 VA examination report in which the examiner found that the Veteran had functional impairment with driving "up to one hour."  The Board finds his statements to be credible.   

In this case, the Board finds that the evidence is at least in equipoise regarding the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

Weighing in favor of the claim are the following: (1) the fact that the Veteran has no training or education other than manual labor occupations, (2) the August 2011 VA examiner's note that the Veteran's knee disabilities prevented prolonged running, standing, walking, squatting, kneeling, or walking for more than 5 blocks at a time, (3) the Veteran's report that he is only able to work on RVs part-time (whether it is a job or a hobby); and (4) his sworn testimony that he is not able to perform employment that would pay above the poverty level. 

Weighing against the claim is the Veteran's sworn statement that he is capable of doing sedentary work and the February 2014 VA examiner's finding that the Veteran can do unlimited lifting, can walk up to a half mile at one time, and has unlimited sitting or standing. 

While the Board appreciates that the Veteran may be able to accomplish sedentary work, the question is whether based on his education and skillset, he would be able to maintain substantially gainful employment despite his service-connected disabilities.  The Board notes that the only work for which the Veteran is trained, is manual labor; however, the Veteran is unable to do any labor for an entire day.  See e.g., February 2014 VA examination report regarding part-time work for his relative.  The Board is not persuaded by the indications that the Veteran's knees allow him to do unlimited lifting, walk up to a half mile at one time, and unlimited sitting or standing as the remainder of the evidence of record indicates that he is unable to do manual labor for an entire day.  

After carefully weighing the evidence in favor of, and against, the claim for TDIU, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, the evidence in support of the claim, as well as his limited education and training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  Accordingly, TDIU is granted from February 26, 2014.

 
ORDER

The claim of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to February 26, 2014, and a rating in excess of 20 percent thereafter, is dismissed without prejudice.  

The claim of entitlement to an initial rating in excess of 10 percent for a right hip degenerative joint disease for the period prior to February 26, 2014, and a rating in excess of 70 percent thereafter, is dismissed without prejudice.  

A rating in excess of 10 percent for left knee genu recurvatum is denied. 

A rating in excess of 10 percent for right knee genu recurvatum is denied. 

A separate rating of 20 percent, but not higher, for a left knee disability with moderate recurrent subluxation is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.

A separate rating of 20 percent, but not higher, for a right knee disability with moderate recurrent subluxation is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.

A separate rating of 10 percent, but not higher, for a left knee disability with arthritis is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.

A separate rating of 10 percent, but not higher, for a right knee disability with arthritis is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.

A TDIU is granted from February 26, 2014. 


REMAND

Regarding the claims for an increased rating for a cervical spine disorder as well as entitlement to a TDIU prior to February 26, 2014, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Regarding the Veteran's cervical spine claim, the Veteran underwent VA examinations in March 2012 and February 2014; however, the Board finds that the examination reports are inadequate.  With respect to the March 2012 VA examination report, the examiner did not address the Veteran's radiculopathy complaints.  In this regard, the examiner noted that the Veteran had all normal results for sensation to light touch and that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  However, this seems to contradict VA treatment records dated in February 2012 that were uploaded in the same electronic document as the March 2012 VA examination and listed the Veteran's reports of a pinched nerve feeling, muscle tightening, and difficulty voiding.  Further, the February 2014 VA examiner listed the Veteran's tingling complaint in the paragraph regarding the Veteran's report but then when the examiner analyzed the presence of any radiculopathy, the examiner simply found that there was no nerve involvement and did not address the Veteran's reports of tingling.  The Veteran also offered sworn testimony during the September 2014 hearing before the Board that he experienced tingling to his shoulders.  T. pp. 9-11.  He also reported that his neck symptoms had worsened since the most recent VA examination.  T. p. 12.  Specifically, he reported that he has noticed worsening neck symptoms associated with driving.  T. p. 13. 

Given the above, and as the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected cervical spine disability, the Board finds that a new VA examination is necessary to determine the current severity of the service connected cervical spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as discussed above, the Veteran's claim for TDIU is part and parcel of his claims for higher ratings.  At this juncture, regarding the period prior to February 26, 2014, the Veteran does not meet the schedular criteria for a TDIU as he does not have a single disability rating of at least 60 percent or a combined disability rating of 70 percent with at least one disability rated 40 percent disabling, prior to February 26, 2014.  However, the claim for TDIU as it pertains to the period prior to February 26, 2014 is intertwined with the claim for an increased rating for the cervical spine.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, on Remand, following the determination of entitlement to a higher rating for the cervical spine, the AOJ should consider whether the Veteran is entitled to a TDIU prior to February 26, 2014.  If the Veteran's combined disability rating does not meet the requirements for a schedular TDIU, the AOJ should consider whether an extraschedular TDIU is warranted as it appears that the Veteran has not had substantially gainful employment at any time relevant to the claims for increased ratings herein.  The AOJ should also send to the Veteran, the appropriate notice regarding the requirements for a TDIU.  

Finally, prior to arranging for further examination, and to ensure that the record before the examiner is complete and that all due process requirements are met, the AOJ will also be requested below to obtain all outstanding VA treatment records and afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated from July 2012, forward.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.

2.  Send the appropriate VCAA notice to the Veteran regarding the claim for a TDIU prior to February 26, 2014, to include on an extraschedular basis.  The Veteran should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Give the Veteran the opportunity to identify any healthcare provider who treated him for his service-connected cervical spine disability or any other service-connected disability for which the records would assist in his claim for TDIU.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  Any negative response should be noted in the file. 

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Afford the Veteran the appropriate VA examination to determine the current severity and all manifestations associated with the service connected disability of the cervical spine.  The claims file and a copy of this remand should be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed. The Veteran's lay history of symptoms associated with the disability should be recorded and considered.

The examiner is asked to address the following:

(a)  Provide a comprehensive diagnosis reflective of the current and primary manifestations of the disability of the cervical spine.

(b)  Provide the range of motion of the cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.  In addition, make specific findings regarding the presence or absence of favorable or unfavorable ankylosis.

(c)  Determine whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the nature and overall degree of functional impairment, if any, attributable to these factors.

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the nature and extent of functional impairment and/or degree of additional range of motion loss due to pain on use or during flare-ups.

(d)  Identify any neurological manifestations associated with the service-connected cervical spine disorder, to include any associated bladder or bowel impairment.  The nature of each neurological sign and symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete).  In this regard, the Veteran has consistently reported tingling that radiates from his neck to his shoulder blades and in March 2012, reported difficulty voiding.

(e)  State whether the Veteran has incapacitating episodes associated with his disability of the cervical spine, and if so, the duration of the episodes over the preceding 12 month period, and during prior 12 month periods dating back to 2011, should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

(f)  The examiner is also asked to comment on the impact of the Veteran's cervical spine disability, if any, on his employability and activities of daily life.  A complete rationale for any opinions expressed in this regard should be provided.

5.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claims.

To the extent the adjudication above does not result in a completely favorable resolution of the claims on appeal, the Veteran and his representative should be issued a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


